Exhibit 10.1

 

LEASE

 

1. Parties

 

This indenture of lease is dated September 20, 2004. It is made by and between
the City of Bangor, a municipal corporation in Penobscot County, Maine,
hereinafter called the Landlord, and UnitedKingfield Bank, a Maine corporation
with a place of business in Bangor, Maine, hereinafter called the Tenant.

 

2. Premises

 

Upon the terms and conditions of this lease, the Landlord demises and leases to
the Tenant, and the Tenant takes and leases from the Landlord, the land in
Bangor, Penobscot County, Maine, bounded and described as follows:

 

Beginning at a #6 rebar set on the northerly line of Hancock St. three hundred
thirteen and fifty seven hundredths (313.57) feet east of the easterly line of
Exchange St.; thence N 18° 04’ 30” W one hundred twenty-five and one hundredth
(125.01) feet to a #6 rebar; thence N 71° 37’ 28” E one hundred seven and
ninety-two hundredths (107.92) feet to a #6 rebar set in the westerly line of
Oak St.; thence S 18° 25’ 31” E by and along the westerly line of Oak St. one
hundred. three (103) feet to a #6 rebar set at the beginning of a circular curve
to the right with a radius of twenty- two (22) feet; thence southwesterly by and
along said curve to the right thirty-four and fifty-eight hundredths (34.58)
feet to a 1” iron pin; thence S 71° 7’ 28” W by and along the northerly line of
Hancock Street eighty-six and sixty-seven hundredths (86.67) feet to the point
of beginning; containing 13,432 square feet. The foregoing described lot is
oriented to the grid system of the Maine State Coordinate System East Zone
(N.A.D. 1927), and is a portion of the lot described in a deed from the Urban
Renewal Authority of the City of Bangor dated September 24, 1977, and recorded
in the Penobscot County Registry of Deeds in Book 2802, Page 113. Said lot is
further depicted as Parcel B 11-C on a plan dated January 11, 1993, entitled
“Standard Boundary Survey-Disposition Plan for Parcel B-11-C” prepared by James
H. Greer, P.L.S. #1129, on file at the Bangor City Engineer’s office as Plan No.
L-277.

 

The foregoing described lot is hereinafter referred to as the demised premises.

 

3. Term

 

The term of this lease is for ten years commencing on April 1, 2004; however,
either the Landlord or the Tenant may terminate this lease at any time by giving
written notice thereof to the other party at least six months in advance.

 

4. Use

 

The Tenant shall use the demised premises as a parking lot in connection with
its usual and customary general business office purposes. The Tenant’s use of
the demised premises shall at all times comply with all applicable governmental
statutes, ordinances, and regulations.

 

5. Rental

 

The rent for the demised premises shall be $1,000.00 per month for the first
five years of the lease term and shall be $1,100 per month for the second five
years of the lease term. Rent shall be



--------------------------------------------------------------------------------

payable in advance on the first day of each and every month during the term
hereof, except that the rent for any partial months shall be prorated on a per
diem basis. Payment shall be sent to the Department of Community and Economic
Development, 73 Harlow Street, Bangor, Maine 044401.

 

6. Taxes

 

The Tenant shall pay any and all real and personal property taxes that may be
imposed upon the Tenant’s property located at the demised premises.

 

7. Utilities

 

The Tenant shall pay for any and all utility services provided to the demised
premises.

 

8. Maintenance

 

The Tenant shall maintain the demised premises in a good and safe condition at
all times during the term of this lease, which obligation includes, but is not
limited to, snow plowing. The Tenant shall yield up the demised premises to the
Landlord at the expiration or earlier termination of this lease in good order
and repair, in the same condition in which they were originally constructed or
subsequently remodeled, as provided in this lease, reasonable wear and tear only
excepted.

 

No structural or non-structural alterations shall be made without the prior
written consent of the Landlord, which consent shall not be unreasonably
conditioned, withheld, or delayed. Any fixed equipment installed upon the
demised premises shall remain the personal property of the Tenant, and may, at
the Tenant’s option, be removed at the end of the term of this lease, provided
that the Tenant repairs any damage caused thereby.

 

9. Insurance

 

The Tenant agrees to keep and save the Landlord harmless and indemnified against
all claims arising from damage to or destruction of the Tenant’s personal
property occurring on or about the demised premises. The Landlord shall not be
liable for any loss, injury, death, or damage to persons or property sustained
by the Tenant or by any person upon the demised premises, and the Tenant shall
indemnify the Landlord against all claims, liability, loss, or damage on account
thereof, unless caused by the fault of the Landlord, the Landlord’s agents, or
employees. The Tenant shall maintain throughout the term of this lease a public
liability insurance policy naming the Landlord and the Tenant as insureds, in
form and amount reasonably acceptable to the Landlord, and shall provide
certificates or other proof of such insurance when requested by the Landlord.

 

The Lessee hereby expressly waives any and all immunity it may have under the
Maine Workers Compensation Act in regard to such claims made or asserted by the
Lessee’s agents. servants or employees The indemnification provided under this
paragraph shall extend to and include any and all costs incurred by the City of
Bangor to answer, investigate, defend and settle all such claims, including but
not limited to the City of Bangor’s costs for attorneys fees, expert and other
witness fees, the cost of investigators, and payment in full of any and all
judgments rendered in favor of Lessee’s agents, servants or employees against
the City of Bangor in regard to claims made or asserted by such agents,
servants, or employees.

 

10. Purchase Option

 

At any time during the term of this lease (even after notice of termination has
been given pursuant to section 3 above, the Tenant may give to the Landlord its
binding written commitment to develop the demised premises as set forth in
section B(1) of the “Option Agreement for Purchase of



--------------------------------------------------------------------------------

Urban Renewal Parcel B-11C” dated March 9, 1993, and shall then submit to the
Landlord preliminary plans for the development of the demised premises, and the
Landlord shall cause such plans to be reviewed in accordance with the terms of
said Option Agreement. Provided that such plans satisfy the Development
Condition and other requirements of said Option Agreement, the Tenant may
continue to complete the conditions of said Option Agreement, and, upon
completion of the same, the Landlord shall convey the demised premises to the
Tenant upon and subject to the terms and conditions of said Option Agreement,
excepting that the purchase price has already been paid by the Tenant.

 

11. Right of Refusal

 

If at any time during the term of this lease or within one year thereafter the
Landlord receives a bona fide offer from another party to purchase the demised
premises (or any portion thereof or any interest therein), the Landlord shall
not accept such offer without first having offered to sell the demised premises
(or such portion or interest) to the Tenant upon the same terms and conditions
as set forth in the “Option Agreement for Purchase of Urban renewal Parcel
B-11C’ dated March 9, 1993. The Landlord shall make such offer to the Tenant in
writing, and the Tenant shall have thirty days to accept or reject it. If at any
time during this lease or one year thereafter the Landlord receives a bona fide
offer from another parties to purchase the demised premised (or any portion
thereof or any interest therein) for the purpose of a parking lot, the Landlord
shall not accept such offer with first having offered to sell the demised
premise (or such portion or interest) to the Tenant upon the same terms and
conditions.

 

12. Default

 

If the Tenant fails to pay the rent or other charges payable hereunder for a
period of thirty days after written notice thereof has been given by the
Landlord or if the Tenant fails to perform or observe any of the other
covenants, terms, provisions, or conditions of this lease on the Tenant’s part
to be performed or observed and such failure continues for a period of thirty
days after written notice thereof has been given by the Landlord (except that if
such default cannot be cured with the exercise of all due diligence within said
period, then said period of thirty days shall be extended for such period as
shall be required if the Tenant commences forthwith and prosecutes the curing of
the same with all due diligence), notwithstanding any license of any former
breach of covenant or waiver of the benefit thereof or consent thereto in a
former instance, the Landlord lawfully may, immediately or at any time
thereafter, without further demand or notice, terminate this lease by giving the
Tenant written notice thereof.

 

13. Miscellaneous Provisions

 

13.1. Covenant of Quiet Enjoyment. The Tenant, subject to the terms and
provisions of this lease, on payment of the rent and observing, keeping, and
performing all of the terms and provisions of this lease on the Tenant’s part to
be observed, kept, and performed, shall lawfully, peaceably, and quietly have,
hold, occupy, and enjoy the demised premises during the term hereof without
hindrance or ejection by any person whomsoever.

 

13.2. Assignment. This lease may not be assigned or the demised premises sublet
by the Tenant without the prior written consent of the Landlord, which consent
shall not be unreasonably withheld or delayed. The Landlord may elect to
terminate this lease in lieu of consenting to an assignment or subletting of the
demised premises.

 

13.3. Memorandum of Lease. Concurrently with the execution hereof, both parties
may execute a Memorandum of Lease, so called, in recordable form, said
instrument to contain such provisions as shall be reasonably acceptable to
counsel for both the Landlord and the Tenant. This lease shall not, however, be
recorded by either party.



--------------------------------------------------------------------------------

13.4. Bind and Inure All of the terms and provisions of this lease shall be
binding upon and shall inure to the benefit of the heirs, executors,
administrators, successors, and assigns of the respective parties hereto, except
that all covenants of the Landlord contained in this lease shall be binding upon
the Landlord and the Landlord’s successors only with respect to breaches
occurring during the Landlord’s or the Landlord’s successors’ respective
ownership of the Landlord’s interest under this lease.

 

13.5. Invalidity of Particular Provisions If any term or provision of this lease
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, then the remainder of this lease, or the
application of such term or provisions to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this lease shall be valid and be
enforced to the fullest extent permitted by law.

 

13.6. Governing Law This lease shall be governed by and construed in accordance
with the laws of the State of Maine.

 

13.7. Paragraph Headings The paragraph headings throughout this instrument are
for convenience and reference only, and the words contained therein shall in no
way be held to explain, modify, amplify, or aid in the interpretation,
construction, or meaning of the provisions of this lease.

 

13.8. Notice to Mortgagee. After receiving written notice from any person, firm,
or other entity that it holds a mortgage which includes, as part of the
mortgaged premises, the demised premises, the Tenant shall, so long as such
mortgage is outstanding, be required to give to such holder the same notice as
is required to be given to the Landlord under the terms of this lease, but such
notice may be given by the Tenant to the Landlord and such holder concurrently.

 

13.9. Lease Superior or Subordinate to Mortgage. It is agreed that the rights
and interest of the Tenant under this lease shall be subject and subordinate to
any mortgages that may hereafter be placed upon property owned by the Landlord,
to any and all advances to be made thereunder, to the interest thereon, and to
all renewals, modifications, replacements, and extensions thereof, if the
mortgagee named in such a mortgage shall agree to recognize the Tenant’s rights
under this lease in the event of foreclosure if the Tenant is not in default
hereunder. In the event of such agreement, upon notification by such mortgagee
to the Tenant to that effect, the rights and interest of the Tenant under this
lease shall be deemed to be subordinate to said mortgage, whether this lease is
dated prior to or subsequent to the date of said mortgage. The Tenant shall
promptly execute and deliver whatever instruments may be required for such
purposes.

 

In witness whereof the Landlord and the Tenant have caused this instrument to be
signed and sealed in any number of counterpart copies, each of which counterpart
copies shall be deemed an original for all purposes, as of the day and year
first above written.

 

Witness:

     

The City of Bangor

 

--------------------------------------------------------------------------------

 

By

 

 

--------------------------------------------------------------------------------

        Its         UnitedKingfield Bank    

By

 

 

--------------------------------------------------------------------------------